Kupferman, J. P.,
dissents in a memorandum as follows: I dissent and would affirm. There is no purpose in a hearing. Obviously, when the original plea disposition was being discussed, the Judge, Stanley P. Danzig, J., having indicated that five years seemed to him a reasonable sentence for the plea, the defendant assumed with great expectations that the Judge would impose such a sentence. To hold a hearing now when Judge Moldow is deceased and Judge Danzig has left the Bench, is the equivalent of reading tea leaves for psychic phenomena. In view of the need for reducing delay in criminal matters set forth in Chief Judge Lawrence H. Cooke’s plan to speed trials (NYLJ, Jan. 27, 1982, p 1, col 3, p 2, col 3 et seq.), this is just one more unneeded imposition on an overcrowded system. There not having been any specific commitment by the Judge and, in fact, there having been colloquy which made perfectly clear that there was no such commitment, this attempt at extrasensory perception for an “unarticulated hunch” (see Criminal Sentences, by former Federal Judge Marvin E. Frankel [Doubleday, 1973], p 108) merely confuses the situation. At the time that Judge Danzig considered that five years might be adequate for a crime in Tudor City, which all members of this Bench agree justified the sentence of eight years finally imposed, Justice James Leff, a leading exponent of criminal justice swift and sure, stated that a sentence so low would be idiotic. It is considered only fair in modern penology, in order to have sentences which jibe with that for other crimes and criminals, that there be a consultation with colleagues. This possibility could have instigated a reexamination by Judge Danzig of his initial impression leading to a result which, as the majority here says, “can hardly be said * * * is an abuse of discretion.” Nonetheless, to ascertain this would have no effect on the final determination, and so a hearing would be fruitless and supererogatory.